               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

Clinton Eugene Gilley, as Administrator
of the Estate of CARL DAVID GILLEY,
Nicole Leigh Le, as Administrator of the
Estate of CHRISTINE TARA WARDEN GILLEY,
and Clinton Eugene Gilley and Nicole
Leigh Le as Co-Administrators of the
Estates of J.G. and G.G., minor children,

     Plaintiffs,

v.                                  CIVIL ACTION NO. 1:18-00536

C.H. ROBINSON WORLDWIDE, INC.,
J&TS TRANSPORT EXPRESS, INC.,
BERTRAM COPELAND, M&K TRUCK LEASING, LLC,
and RIVER VALLEY CAPITAL INSURANCE, INC.,

     Defendants.

                   MEMORANDUM OPINION AND ORDER

     Pending before the court 1 is defendant River Valley Capital

Insurance, Inc.’s (“River Valley”) motion to dismiss for lack of

personal jurisdiction.   (ECF No. 98).   For the reasons that

follow, the motion to dismiss is GRANTED.




1 Also pending before the court is defendant M & K Truck Leasing,
LLC’s motion to vacate Scheduling Order and Other Orders. (ECF
No. 105.) That motion was filed on May 22, 2019. (See id.) On
July 3, 2019, the court entered a Stipulated Amended Scheduling
Order, (ECF No. 115), based on a joint proposed amended
scheduling order submitted by all parties, including defendant
M&K Truck Leasing. (See ECF No. 113.) Because the court
entered the Stipulated Amended Scheduling Order, (ECF No. 115),
the court DENIES AS MOOT defendant M&K Truck Leasing, LLC’s
motion to vacate Scheduling Order and Other Orders. (ECF No.
105.)
I.   Procedural and Factual Background

     A. The 2017 accident and plaintiffs’ claims against non-

         moving defendants

     This lawsuit stems from an April 13, 2017 trucking accident

that occurred in Mercer County, West Virginia.    (See ECF No. 85

¶ 18.)   Plaintiffs allege that due to inexperience, poor

training, and insufficient vehicle maintenance, defendant

Bertram Copeland burned up the brakes on the tractor-trailer and

failed to maintain control of the tractor-trailer.   The tractor-

trailer driven by defendant Copeland then crossed the median

into oncoming traffic and struck the vehicle containing Carl

David Gilley, Christine Gilley, and their children J.G. and G.G.

(collectively referred to as the “Gilley family”).   (Id.)

Plaintiffs allege that defendant Copeland was employed by J&TS

Transport Express, Inc. (“J&TS”) and that C.H. Robinson

Worldwide, Inc. (“C.H. Robinson”) hired J&TS to transport goods

in a tractor-trailer. (Id. ¶¶ 11, 13.)   Plaintiffs also allege

that the trailer involved in the accident was owned by M&K

Leasing.   (Id. ¶ 62.)

     B. Plaintiffs’ claims against River Valley

     Plaintiffs assert a negligence claim against River Valley

(Count VII), averring that River Valley performed “services,

including evaluating and screening new-hire drivers for J&TS,

                                 2
that River Valley knew, or should have known, were necessary for

the protection of the motoring public, including plaintiffs” and

that it “(a) failed to exercise reasonable care in performing

those services; (b) Defendant River Valley’s performance

increased the risk of harm to the Plaintiff; (c) One of the

causes of the harm suffered is J&TS reliance on Defendant River

Valley’s performance; and, (d) Defendant River Valley’s

performance was the duty of the other to the Plaintiffs.”      (Id.

¶ 67(a-d).)   Plaintiffs also allege that River Valley was

involved in a joint venture with some or all of the other named

defendants.   (Id. ¶ 68.)

     C. River Valley’s motion to dismiss for lack of personal

       jurisdiction

     On May 8, 2019, defendant River Valley filed a motion to

dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2) for

lack of personal jurisdiction.   (ECF No. 98.)     River Valley

argues that plaintiffs have not set forth allegations that would

subject it to personal jurisdiction in West Virginia under the

state’s long arm statute.   (See ECF No. 99 (citing W. Va. Code

§§ 56-3-33, 31D-15-1501(d)(1)).)       It points out that plaintiffs’

claims against River Valley do not arise out of any activity

that occurred within the State of West Virginia, nor do the

claims arise out of activities River Valley directed at the

                                   3
residents of West Virginia.   River Valley also submits an

affidavit by its President, Tom Friedel, which avers the

following:

     3.   River Valley is a corporation which is
          incorporated in Iowa and has its principal place
          of business at 14868 West Ridge Lane, Suite 200,
          Dubuque, Iowa.

     5.   River Valley is an insurance agency that is
          domiciled in Iowa.

     6.   River Valley is the insurance agency for one of
          the defendants, in this lawsuit, J&TS, an Illinois
          corporation with its principal place of business
          in Chicago, Illinois.

     7.   River Valley is not registered or otherwise
          authorized by the Department of State of the State
          of West Virginia to do business in West Virginia.

     8.   River Valley does not maintain an agent for
          service of process in West Virginia.

     9.   River Valley does not direct any advertisements
          specifically to the citizens, residents, or
          businesses of West Virginia.

     10. River Valley does not own or lease any real or
         personal property in West Virginia.

     11. River Valley does not maintain any bank accounts
         in West Virginia.

     12. River Valley does not have a mailing address in
         West Virginia.

     13. River Valley does not maintain any telephone
         numbers in West Virginia.

     14. River Valley does not contract with any third
         party in West Virginia for business purposes
         related to sale of insurance, nor has River Valley



                                 4
    engaged in any joint venture with any third party
    located in West Virginia.

15. River Valley does not exert control over any West
    Virginia insurance agencies, nor does River Valley
    hold out any West Virginia individuals or entities
    as being agents or representatives of River
    Valley.

16. None of River Valley’s 19 employees, officers, or
    directors is located in West Virginia.

17. River Valley has never filed taxes or
    administrative reports in West Virginia.

18. River Valley’s revenue obtained through sales to
    businesses or individuals located in West Virginia
    constitutes 0.000006% of its income.

19. Information about River Valley may be accessed on
    the internet from anywhere in the world, including
    West Virginia, at
    http://rivervalleycapital.com/insurance/, but that
    website is not directed specifically at West
    Virginia, nor can any product sold by River Valley
    be purchased through the website.

20. In order to purchase insurance through River
    Valley, a customer must first call the River
    Valley telephone number, which is an Iowa
    telephone number, or come to the office in
    Dubuque, Iowa, to meet with an agent.

22. River Valley was asked by J&TS to add Bertram
    Copeland to J&TS’s commercial trucking policy.
    River Valley conducted a DMV background check on
    Bertram Copeland and provided the results to the
    company that underwrote the commercial trucking
    policy, National Liability & Fire Insurance Co.,
    who then added Bertram Copeland as an approved
    driver on J&TS’s commercial trucking policy. River
    Valley did not make any recommendations as to
    whether or not Bertram Copeland should or should
    not be employed by J&TS or whether Bertram
    Copeland was fit or unfit to operate a motor
    vehicle or commercial truck.

                          5
       23. The commercial trucking policy to which Bertram
           Copeland was added as an approved driver was
           written in the State of Illinois.

       24. All of the activities that River Valley undertook
           as it relates to the requested services from J&TS
           took place in Iowa.

(ECF No. 98, Ex. 1 ¶¶ 3, 5-20, 22-24.)    River Valley argues that

for these reasons it is not subject to general personal

jurisdiction because it is not “at home” in West Virginia, nor

have plaintiffs alleged sufficient minimum contacts to subject

it to specific personal jurisdiction in West Virginia.     (See ECF

No. 99.)

       Plaintiffs respond that there are sufficient contacts

between River Valley and West Virginia for this court to

exercise personal jurisdiction over River Valley.    (See ECF No.

116.)    Specifically, plaintiffs point to several facts that they

allege create jurisdiction:    River Valley’s website 2 notes that

River Valley has “the capability of serving Nationwide”; “River

Valley added defendant truck driver Copeland to an interstate

commercial motor vehicle policy”; “an agent of River Valley

Capital Insurance stated Copeland ‘was eligible to be added to

the [insurance] policy’”; and River Valley’s admission that West

Virginia constitutes 0.000006% of its income shows that River



2   https://rivervalleycapitalinsurance.com/

                                  6
Valley does in fact conduct some business in West Virginia.

(Id.)   Plaintiffs also argue that if the court finds plaintiffs

have not yet alleged facts creating personal jurisdiction, the

court should grant plaintiffs the opportunity to conduct

reasonable, limited discovery to learn the full nature and

extent of River Valley’s commercial contacts with this forum.

(Id.)

     River Valley filed a Reply, countering that its website

being available in West Virginia does not constitute the kind of

purposeful availment to establish sufficient minimum contacts;

the fact that it performs work outside of West Virginia for an

interstate trucking company which might hypothetically do

business in or through West Virginia also does not show

purposeful, intentional contact with West Virginia; its

determination of defendant Copeland’s eligibility occurred

entirely outside West Virginia; and the fact that River Valley

draws a miniscule percentage of its income from business in West

Virginia does not create general personal jurisdiction because

it does not make River Valley “at home” in West Virginia, and

does not create specific personal jurisdiction because such a

miniscule percentage is insufficient to demonstrate purposeful

availment.   (ECF No. 117.)   River Valley also argues that

jurisdictional discovery should not be permitted because

                                  7
plaintiffs have not set forth a prima facie case of personal

jurisdiction and merely want to conduct a fishing expedition to

hope to find some basis of asserting personal jurisdiction.

(Id.)

II.   Standard of Review for Motion to Dismiss for Lack of

      Personal Jurisdiction

      Under Federal Rule of Civil Procedure 12(b)(2), a court may

dismiss claims for lack of personal jurisdiction.      Fed. R. Civ.

P. 12(b)(2).   “When a non-resident defendant files a motion

pursuant to Rule 12(b)(2) of the Federal Rules of Civil

Procedure challenging the court's power to exercise personal

jurisdiction, ‘the jurisdictional question thus raised is one

for the judge, with the burden on the plaintiff ultimately to

prove the existence of a ground for jurisdiction by a

preponderance of the evidence.’”       Felman Prod. v. Bannai, 517 F.

Supp. 2d 824, 827–28 (S.D.W. Va. 2007) (quoting Combs v. Bakker,

886 F.2d 673, 676 (4th Cir. 1989)).      “Where, as here, the

district court addresses the question of personal jurisdiction

on the basis of motion papers, supporting legal memoranda, and

the allegations in the complaint, the plaintiff bears the burden

of making a prima facie showing of a sufficient jurisdictional

basis to survive the jurisdictional challenge.”      Consulting

Eng'rs Corp. v. Geometric Ltd., 561 F.3d 273, 276 (4th Cir.

                                   8
2009).    “In considering whether the plaintiff has met this

burden, the district court must construe all relevant pleading

allegations in the light most favorable to the plaintiff, assume

credibility, and draw the most favorable inferences for the

existence of jurisdiction.”    Universal Leather, LLC v. Koro AR,

S.A., 773 F.3d 553, 558 (4th Cir. 2014) (citation omitted).

III.     Discussion

       A federal court sitting in diversity, “has personal

jurisdiction over a non-resident defendant if (1) an applicable

state long-arm statute confers jurisdiction and (2) the

assertion of that jurisdiction is consistent with constitutional

due process.”    Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 188

(4th Cir. 2016) (quoting Nichols v. G.D. Searle & Co., 991 F.2d

1195, 1199 (4th Cir. 1993)).    Here, because the West Virginia

long-arm statute “‘is coextensive with the full reach of due

process,’ the court need not conduct ‘the normal two-step

formula.’”    Knisely v. Nat'l Better Living Ass'n, 2015 WL

1868819, at *8 (N.D.W. Va. Apr. 23, 2015) (quoting In re Celotex

Corp., 124 F.3d 619, 627 (4th Cir. 1997)).    Thus, the court's

statutory inquiry merges with the constitutional inquiry and the

court need only consider whether the exercise of personal

jurisdiction would be consistent with the Due Process Clause.

See id.    “A court's exercise of jurisdiction over a nonresident

                                  9
defendant comports with due process if the defendant has

‘minimum contacts’ with the forum, such that to require the

defendant to defend its interests in that state ‘does not offend

traditional notions of fair play and substantial justice.’”

Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334

F.3d at 397 (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310,

316 (1945)).

         A. General Personal Jurisdiction

       There are two types of personal jurisdiction: general and

specific.    A court may exercise general personal jurisdiction

over a non-resident, corporate defendant if the defendant's

contacts with the forum state are so “continuous and systemic”

as to render the defendant “at home” in the forum state.     See

Daimler AG v. Bauman, 571 U.S. 117, 139 (2014).    Generally, a

corporation is at home only where it has its place of

incorporation and its principal place of business.     See id. at

137.

       It is abundantly clear that River Valley is not “at home”

in West Virginia.    River Valley’s contacts with West Virginia

are nowhere near being continuous and systematic.     River Valley

is incorporated in Iowa and has its principal place of business

in Iowa.    (ECF No. 98, Ex. 1 ¶ 3.)   Plaintiffs have made no

assertions and or shown any facts challenging these statements

                                 10
and demonstrating that River Valley is incorporated in or has

its principal place of business in West Virginia.     On the

contrary, River Valley is not registered to do business in West

Virginia, has no officers located in or employees stationed in

West Virginia, and seems to scarcely do any business in West

Virginia at all.   (Id. Ex. 1 ¶¶ 3-24.)    As such, River Valley is

not subject to general personal jurisdiction in the state of

West Virginia.

       B. Specific Personal Jurisdiction

     A court may exercise specific personal jurisdiction over

the corporate defendant if the defendant has “‘purposefully

established minimum contacts in the forum State’ such ‘that [it]

should reasonably anticipate being haled into court there.’”

Perdue Foods, 814 F.3d at 189 (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 474 (1985)).     The Fourth Circuit has

directed courts to use the following three-pronged test to

determine whether specific personal jurisdiction exists: (1) the

extent to which the defendant purposefully availed itself of the

privilege of conducting activities in the forum state; (2)

whether the plaintiff's claims arose out of those activities;

and (3) whether the exercise of personal jurisdiction is

constitutionally reasonable.   Universal Leather, LLC v. Koro AR,

S.A., 773 F.3d 553, 559 (4th Cir. 2014).

                                11
             i.   No purposeful availment

     When determining whether a plaintiff has met the first

prong of this analysis, the Fourth Circuit directs courts to

consider the following (nonexclusive) factors:

     (1) whether the defendant maintains offices or agents
     in the forum state; (2) whether the defendant owns
     property in the forum state; (3) “whether the
     defendant reached into the forum state to solicit or
     initiate business; (4) whether the defendant
     deliberately engaged in significant or long-term
     business activities in the forum state; (5) “whether
     the parties contractually agreed that the law of the
     forum state would govern disputes; (6) whether the
     defendant made in-person contact with the resident of
     the forum in the forum state regarding the business
     relationship; (7) the nature, quality and extent of
     the parties' communications about the business being
     transacted; and (8) whether the performance of
     contractual duties was to occur within the forum.

Consulting Eng'rs Corp. v. Geometric Ltd., 561 F.3d 273, 278

(4th Cir. 2009) (citations omitted and formatting modified).

If, and only if, a plaintiff can satisfy the first prong should

a court move to consider the second and third prongs.   Id.

     None of these factors are met in the instant case. 3   Factors

(1), (2), (5), (6), and (7) can be dealt with summarily, as they

have been established by a sworn affidavit and plaintiffs have

not established any facts which could result in a different


3 But even if one of these factors were met and prong (1)
satisfied, prong (2) would not be satisfied because plaintiffs'
claims do not arise or relate to River Valley’s minimum,
purposeful contacts with West Virginia.

                                12
conclusion.    River Valley (1) does not maintain offices or

agents in West Virginia; (2) does not own property in West

Virginia; (5) has not contractually agreed that the law of West

Virginia would govern any of its disputes or potential disputes;

(6) did not have contact with any resident in West Virginia

regarding its insurance services; and (7) conducted all relevant

services – communicating with and providing services to

defendant J&TS, conducting the DMV background check on defendant

Copeland, and providing the results to National Liability & Fire

Insurance Co. – in Iowa and not in West Virginia.    (See ECF No.

98, Ex. 1 ¶¶ 3-24.)    Factors (3), (4), and (8) require greater

attention, though, as these factors were the ones plaintiffs

appeared to challenge in their Response.    (See ECF No. 116.)

       Plaintiffs assert that River Valley’s website shows River

Valley’s solicitation of West Virginia business, as the website

is accessible by consumers in West Virginia and states that

River Valley has “the capability of serving Nationwide”.    (See

id.)    This argument is not supported by law for two reasons.

       First, plaintiffs state no facts showing that the website

is specifically targeted towards persons in West Virginia, and

thus River Valley cannot be considered to be reaching into or

soliciting business in West Virginia on this basis.    See Fidrych

v. Marriott Int'l, Inc., 2020 WL 986674, at *12 (4th Cir. Mar.

                                 13
2, 2020) (“[T]he mere fact that the website is accessible in a

given state does not mean that [a defendant] is targeting its

activities at that state.”).   The website’s statement that River

Valley has “the capability of serving Nationwide” is not

evidence that the website specifically targets West Virginia

consumers.

     Second, the website appears to be a passive rather than

interactive website, as the website conveys information but

consumers cannot purchase any River Valley products or services

through that website.   (ECF No. 98, Ex. 1 ¶ 19.)   This kind of

passive website is insufficient to grant specific personal

jurisdiction over the website operator.   HSBC Bank USA, Nat.

Ass'n v. Resh, 2015 WL 4772524, at *3 (S.D.W. Va. Aug. 12, 2015)

(“[I]f the defendant runs a passive site that ‘merely makes

information available,’ the fact that the website can be

accessed by residents in a different state is insufficient to

give courts in that state personal jurisdiction over the

defendant.” (quoting Carefirst of Maryland, Inc. v. Carefirst

Pregnancy Ctrs., Inc., 334 F.3d 390, 399 (4th Cir. 2003))). 4


4 Additionally, even if the website was targeted towards West
Virginia such that it is sufficient to satisfy factor (3) of
prong (1), the website would fail prong (2). See Universal
Leather, 773 F.3d at 559. This is because plaintiffs do not
allege that River Valley’s website is related in any way to the
actions at issue in this case. Accordingly, the court cannot

                                14
     While plaintiffs point to the fact that West Virginia

constitutes 0.000006% of River Valley’s income, this is

insufficient to demonstrate the “significant or long-term

business activities in the forum state” that factor (4)

requires.   A miniscule percentage of income such as 0.000006%

cannot be considered significant.    Furthermore, plaintiffs have

not put forth a single example of other business River Valley

has done in West Virginia, much less demonstrated a long-term

pattern of West Virginia business activities.   Nor have

plaintiffs demonstrated how the transactions that served as the

basis for River Valley’s 0.000006% of income in West Virginia

have any connection to plaintiffs’ current cause of action

against River Valley.   And as the Supreme Court has expressed,

minimal business activity is “not enough to warrant a State's

assertion of in personam jurisdiction over a nonresident

corporation in a cause of action not related to those . . .


exercise specific personal jurisdiction over River Valley in
this case based upon its website. See Pomeroy, Inc. v. GHL
Int'l, Inc., 2009 WL 10688836, at *8 (S.D.W. Va. Feb. 18, 2009)
(“Unique Balance does not allege GHL International's website
served any function in the formation or performance of the
contracts at issue in this litigation. Accordingly, “the cause
of action does not ‘arise out of’ [GHL International's] website
and the court cannot properly exercise specific personal
jurisdiction over [GHL International] on this basis” (quoting
Reynolds & Reynolds Holdings, Inc. v. Data Supplies, Inc., 301
F. Supp. 2d 545, 553 (E.D. Va. 2004))).


                                15
transactions.”   Helicopteros Nacionales de Colombia, S.A. v.

Hall, 466 U.S. 408, 418 (1984).

     The core of factor (8) is about foreseeability:      whether a

defendant should find it foreseeable that, based on its

contracted responsibilities, it is likely to be required to

perform its duties in the forum state.      Here, River Valley

performed all its contractual duties in Iowa, as requested by

defendant J&TS, an Illinois entity, for an insurance policy that

was written in Illinois.   (See ECF No. 99, at p.12.)     Thus,

River Valley did not perform any actions relevant to this case

in West Virginia, nor does it appear remotely foreseeable that

River Valley would perform any actions in or affecting West

Virginia.   River Valley added persons to an interstate

commercial motor vehicle policy.       Plaintiffs appear to make the

argument that this makes it sufficiently foreseeable that River

Valley’s performance of its duties would affect West Virginia.

This argument, relying on the stream of commerce theory,

likewise fails to create specific personal jurisdiction over

River Valley.

     Even if River Valley performed an act and it was aware that

the effects of that action could touch West Virginia – such as

its act here in certifying a truck driver for an interstate

commercial insurance policy, which could then result in the

                                  16
driver driving in West Virginia - this awareness is itself

insufficient to find the kind of purposeful availment of the

forum state required before specific personal jurisdiction is

properly found.   As the Supreme Court explained in Asahi,

     The placement of a product into the stream of
     commerce, without more, is not an act of the defendant
     purposefully directed toward the forum State.
     Additional conduct of the defendant may indicate an
     intent or purpose to serve the market in the forum
     State, for example, designing the product for the
     market in the forum State, advertising in the forum
     State, establishing channels for providing regular
     advice to customers in the forum State, or marketing
     the product through a distributor who has agreed to
     serve as the sales agent in the forum State. But a
     defendant's awareness that the stream of commerce may
     or will sweep the product into the forum State does
     not convert the mere act of placing the product into
     the stream into an act purposefully directed toward
     the forum State.

Asahi Metal Indus. Co. v. Superior Court of California, Solano

Cty., 480 U.S. 102, 112 (1987).    Here, plaintiffs have not

demonstrated the presence of any of this additional conduct.

See supra.   Thus, while River Valley stated that defendant

Copeland was eligible to be added to an interstate commercial

motor vehicle policy, this is (at most) equivalent to merely

placing a product into the stream of commerce without any

purposeful direction of that product towards the forum state.

The action of a third party, defendant J&TS, directed defendant

Copeland to enter and drive in West Virginia, and does not


                                  17
subject River Valley to specific personal jurisdiction in West

Virginia.   See Walden v. Fiore, 571 U.S. 277, 284 (2014) (“[T]he

relationship [between the defendant, the forum, and the

litigation] must arise out of contacts that the “defendant

himself” creates with the forum State.” (citations omitted)).

      Therefore, plaintiffs have not met their burden of making a

prima facie case that River Valley purposefully availed itself

of the privilege of conducting activities in West Virginia.     See

Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 559 (4th

Cir. 2014).   As plaintiffs have failed to satisfy this first

prong of the Universal Leather test, this court need not analyze

the second and third prongs of the specific personal

jurisdiction analysis before concluding that River Valley is not

subject to the personal jurisdiction of this court.    See

Consulting Eng'rs Corp., 561 F.3d at 278 (“If, and only if, we

find that the plaintiff has satisfied this first prong of the

test for specific jurisdiction need we move on to a

consideration of prongs two and three.”).

IV.   Jurisdictional Discovery

      Plaintiffs request that, if this court concludes that

plaintiffs have not established a prima facie case of personal

jurisdiction over River Valley, plaintiffs be afforded the

opportunity to conduct jurisdictional discovery “to learn the

                                 18
full nature and extent of River Valley’s commercial contacts”

with West Virginia.   (ECF No. 116, at p.2.)   The court DENIES

that request for the following reasons.

       A. Standard for Granting Jurisdiction Discovery

     “A federal district court uncertain about its personal

jurisdiction over a defendant may, in its discretion, grant

discovery for the limited purpose of determining whether

exercising personal jurisdiction is proper.”   Estate of Alford

v. Fuji Heavy Indus., Ltd., 2016 WL 756489, at *1 (S.D.W. Va.

Feb. 25, 2018) (citing Carefirst of Maryland, Inc. v. Carefirst

Pregnancy Ctrs., Inc., 334 F.3d 390, 402 (4th Cir. 2003)).    “‘If

a plaintiff presents factual allegations that suggest with

reasonable particularity the possible existence of the requisite

contacts between the party and the forum state, the plaintiff's

right to conduct jurisdictional discovery should be sustained.’”

Estate of Alford v. Fuji Heavy Indus., Ltd, 2016 WL 756489, at

*1 (S.D.W. Va. Feb. 25, 2016) (quoting ; Toys “R” Us, Inc. v.

Step Two, S.A., 318 F.3d 446, 456 (3d Cir. 2003)).   However,

“the decision of whether or not to permit jurisdictional

discovery is a matter committed to the sound discretion of the

district court,” and “where . . . the plaintiff simply wants to

conduct a fishing expedition in the hopes of discovering some

basis of jurisdiction,” the district court is well within its

                                19
discretion to deny jurisdictional discovery.    Base Metal Trading

v. Ojsc Novokuznetsky Aluminum Factory, 283 F.3d 208, 216 n.3

(4th Cir. 2002).    Thus, “[w]hen a plaintiff offers only

speculation or conclusory assertions about contacts with a forum

state, a court is within its discretion in denying

jurisdictional discovery.”    Carefirst, 334 F.3d at 402.

        B. Analysis

     Even after construing all inferences in plaintiffs' favor,

plaintiffs have offered merely speculative and/or conclusory

assertions that River Valley has sufficient contacts with West

Virginia for this court to assert personal jurisdiction over

River Valley.    Plaintiffs have done no more than simply state

that River Valley has contacts with West Virginia, and have

offered no concrete examples of River Valley’s contacts with the

forum state. 5   Compare Brighter Sky Prods., LLC v. Marriott

Int'l, Inc., 2018 WL 2248601, at *7 (S.D.W. Va. May 16, 2018)

(finding that the plaintiff's claims regarding personal

jurisdiction were merely conclusory where the plaintiff offered

no concrete, meaningful contacts with the forum outside of the

defendant's website, and that plaintiffs’ claims do not arise


5 Other than the website and the 0.000006% of revenue, which this
court addressed earlier, see supra Part III.B, and were also
first mentioned not by plaintiffs, but by River Valley itself.
See supra Part I.C.

                                 20
out of any asserted contacts in any event), with Farrar v.

Cessna Aircraft Co., 2018 WL 5891751, at *4 (S.D.W. Va. Nov. 9,

2018) (granting jurisdictional discovery where plaintiffs

offered “concrete examples” of contacts with the forum state,

such as defendants making “millions of dollars in revenue in

West Virginia . . . [being] registered with the State of West

Virginia for the purpose of conducting business . . . and

advertis[ing] in and solicit[ing] business from West Virginia”). 6

Moreover, allowing jurisdictional discovery would largely amount

to a wasteful fishing expedition, as plaintiffs do not

articulate any specific facts they anticipate to uncover; in

fact, plaintiffs do not even suggest any general lines of

inquiry they might pursue beyond getting to “jurisdictional

issues” and questioning Mr. Friedel about his affidavit.     (ECF

No. 116, at p.3.)   Plaintiffs merely hope to uncover some

information that would aid them in asserting jurisdiction.     In

such a case, the court declines to authorize such a fishing




6 It also appears that in other cases where courts have granted
jurisdictional discovery, plaintiffs have met prong (1) of the
Universal Leather test by showing some sufficient minimum
contacts between defendant and the forum state, but are
struggling to meet prongs (2) and (3) by showing how the
particular cause of action in the case is connected to the
defendant’s contacts with the forum state. The decisions cited
here, Farrar and Brighter Sky, demonstrate this distinction.

                                21
expedition, and so DENIES plaintiffs’ request to conduct

jurisdictional discovery.

V.   Conclusion

     Based on the foregoing analysis, the court finds that

plaintiffs have not met their burden of making a prima facie

showing that River Valley purposefully directed activities at

West Virginia or purposefully availed itself of the privilege of

doing business here such that the exercise of jurisdiction would

be reasonable.    Nor have plaintiffs shown that granting

jurisdictional discovery is appropriate here.          It is therefore

necessary to dismiss River Valley from this action for want of

personal jurisdiction.    As such, and for the reasons expressed

above, defendant River Valley’s motion to dismiss, (ECF No. 98),

is GRANTED.   Defendant River Valley is further DISMISSED from

this case with prejudice.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 16th day of March, 2020.


                                      Enter:


                                      David A. Faber
                                      Senior United States District Judge




                                 22
